Per Curiam. This is an information in the nature of a quo warranto, prosecuted against Lavalle, the appellant. The office of supervisor of the inhabitants of the village of Cahokia was provided for by an act entitled “ An act to authorize the inhabitants of Cahokia to raise a levee on the creek bank opposite the town of Cahokia.” Approved Jan’y 24, 1827, P. L. 1827, p. 17. The first section of the act provided for the election of the supervisor, and fixed his term of office and duties. The third section was as follows: “ Said supervisor is likewise appointed supervisor of the common which is attached to said village of Cahokia, and is hereby enabled to sue and be sued in relation to said common.” The act of Feb’y 16, 1857, P. L. 1857, p. 1079, is declared to be a public' act, and it expressly recognizes and amends the act of 1827. Its effect is to make the prior act of 1827 a public act, to the extent that courts are charged with judicial knowl - edge of its provisions. 9 Bacon Abr. Stat. F.; Smith’s Com., § 810; Case of James M. Rogers, 2 Green R. 301. The courts will take notice of the existence and duties of this officer. The information was good on motion in arrest of judgment, and the judgment is affirmed. Affirmed.